DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 14-15, 17, 20-22, 24, 26-27, 29, 31-32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (US 10,421,589) in view of Chang (US 4,300,700).
In re claim 1: Quinn discloses a container 20 for housing a powder 25, comprising: 
a main body 22 having a sidewall 42 and a bottom wall 40 forming a compartment for housing the powder 25, wherein the sidewall has an upper lip 45 defining an opening to the compartment; 
a first hinged closure 162 configured to fully cover the opening of the compartment, wherein the first hinged closure 162 comprises: 
a top face 164 and a bottom face (opposite 164) opposite the top face 164; and  wherein the first hinged closure 162 forms a resealable seal with the upper lip of the main body (see figures 5-7 of Quinn); and 
a second hinged closure 28 with a skirt 100, a top face 120, and a bottom face 122 configured to cover at least a portion of the first hinged closure 162 (see figure 15 of Quinn).  
Quin discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Chang:
Chang teaches the provision of a container 10 with a plurality of sidewalls 16 that includes a closure configured to close the container which includes a pocket 54 on a top face for receiving a bowl of a scoop (see figure 1 of Chang).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the container shape and replace the utensil holder of Quinn with a cubed shape container and a pocket utensil holder as taught by Chang in order to allow for a more compact utensil holder and a container that can include a larger volume of product (see figure 1 of Chang). Furthermore, to modify Quinn with a shape that has a plurality of side walls as claimed would entail a mere change in shape of the container and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
In re claim 2: a gasket 210 on the bottom face of the first hinged closure 162 to form the resealable seal with the upper lip 45 of the main body 22 (see figures 7 and 8 of Quinn).  
In re claim 3: the first hinged closure 162 includes a peripheral edge between the top face and the bottom face, and a gasket 210 is located on the peripheral edge to form the resealable seal with the upper lip 45 of the main body 22 (see figures 7 and 8 of Quinn).    
In re claim 4: the first hinged closure 162 is hingedly connected to the main body 22 via the gasket 210 and the second hinged closure 28 is hingedly connected to the first hinged closure via the gasket 210 (see figures 7 and 8 of Quinn).      
In re claim 6: the first hinged closure 162 is hingedly connected to the main body via the gasket 210 and the second hinged closure 28 is hingedly connected to the main body via the gasket 210 (see figures 7 and 8 of Quinn).      
In re claim 7: the first hinged closure 162 comprises a rigid, plastic material that is opaque, transparent or translucent (see col.3, ll.34-43 of Quinn).  
In re claim 11: the second hinged closure 28 comprises a rigid, plastic material that is transparent or translucent (see col.3, ll.34-43 of Quinn).   
In re claim 14: the upper lip 45 of the main body 22 defines a first plane and the bottom wall 40 of the main body 22 defines a second plane (see figures 5-8 of Quinn);  
To modify the container of Quinn in view of Chang, as discussed above, with the first plane being slanted relative to the second plane as claimed would entail a mere change in shape of the container and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
In re claim 15: the container further comprises a collar 210 attached to the upper lip 45 of the main body 22 and wherein the first hinged closure 162 is hingedly connected to the collar 210 (see figures 7 and 8 of Quinn).      
In re claim 17: the second hinged closure 28 is hingedly connected to the collar 210 (see figures 7 and 8 of Quinn).       
In re claim 20: Quinn discloses a container 20 for housing a powder 25, comprising: a main body 22 having a sidewall 42 and a bottom wall 40 forming a compartment for housing the powder 25, wherein the sidewall has an upper lip 45 defining an opening to the compartment; 
a first hinged closure 162 configured to fully cover the opening of the compartment, the first hinged closure 162 including a top face 164 and a bottom face (opposite 164) opposite the top face 164, wherein the first hinged closure 162 forms a resealable seal with the upper lip 45 of the main body 22 (see figures 5-7 of Quinn);
a second hinged closure 28, wherein the second hinged closure 28 comprises: a skirt 100, a top face 120 and a bottom face 122 opposite the top face 120; 4 
4811-3748-4494, v.1a scoop receiving structure 160 on the bottom face 122 for securing a scoop 140 to the bottom face 122 (see figure 20); wherein the second hinged closure 28 is configured to cover at least a portion of the first hinged closure 162 (see figure 1 and 2).  
Quin discloses the claimed invention as discussed above with the exception of the following claimed limitations that are taught by Chang:
Chang teaches the provision of a container 10 with a plurality of sidewalls 16 (see figure 1 of Chang).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the container shape of Quinn with a cubed shape container as taught by Chang in order to allow for a container that can include a larger volume of product (see figure 1 of Chang). Furthermore, to modify Quinn with a shape that has a plurality of side walls as claimed would entail a mere change in shape of the container and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
In re claim 21: a gasket 210 on the bottom face of the first hinged closure 162 to form the resealable seal with the upper lip 45 of the main body 22 (see figures 7 and 8 of Quinn).  
In re claim 22: the first hinged closure 162 includes a peripheral edge between the top face and the bottom face, and a gasket 210 is located on the peripheral edge to form the resealable seal with the upper lip 45 of the main body 22 (see figures 7 and 8 of Quinn).    
In re claim 24: the first hinged closure 162 is hingedly connected to the main body 22 via the gasket 210 and the second hinged closure 28 is hingedly connected to the first hinged closure via the gasket 210 (see figures 7 and 8 of Quinn).      
In re claim 26: the first hinged closure 162 is hingedly connected to the main body via the gasket 210 and the second hinged closure 28 is hingedly connected to the main body via the gasket 210 (see figures 7 and 8 of Quinn).      
In re claim 27: the first hinged closure 162 comprises a rigid, plastic material that is opaque, transparent or translucent (see col.3, ll.34-43 of Quinn).  
In re claim 29: the second hinged closure 28 comprises a rigid, plastic material that is transparent or translucent (see col.3, ll.34-43 of Quinn).   
In re claim 31: Quinnin view of Chang further discloses the upper lip 45 of the main body 22 defines a first plane and the bottom wall 40 of the main body 22 defines a second plane (see figures 5-8 of Quinn).
Quinn teaches the claimed invention as discussed above with the exception of the following claimed limitation:
wherein the first plane is at an angle of from about 100° to about 450° relative to the second plane.  
To modify the container of Quinn, as discussed above, with the first plane is at an angle of from about 100° to about 450° relative to the second plane as claimed would entail a mere change in shape of the container and yield only predictable results.  "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
In re claim 32: the container further comprises a collar 210 attached to the upper lip 45 of the main body 22 and wherein the first hinged closure 162 is hingedly connected to the collar 210 (see figures 7 and 8 of Quinn).      
In re claim 34: the second hinged closure 28 is hingedly connected to the collar 210 (see figures 7 and 8 of Quinn).       

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for prior art that teaches and suggests the claimed and disclosed limitations of the invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735